 Case1:19-mj-00101-B
Case  1:19-mj-00101-B *SEALED*  Document
                      Document 1-1         1 *SEALED*
                                    Filed 05/31/19      Filed
                                                   Page 1 of 905/31/19
                                                                PageID Page  1 of 9
                                                                       #: <pageID>
                                   PageID #: 1
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 2
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             2 of 9
                                   PageID #: 2
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 3
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             3 of 9
                                   PageID #: 3
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 4
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             4 of 9
                                   PageID #: 4
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 5
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             5 of 9
                                   PageID #: 5
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 6
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             6 of 9
                                   PageID #: 6
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 7
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             7 of 9
                                   PageID #: 7
 Case1:19-mj-00101-B
Case  1:19-mj-00101-B *SEALED*  Document
                      Document 1-1         1 *SEALED*
                                    Filed 05/31/19      Filed
                                                   Page 8 of 905/31/19
                                                                PageID Page  8 of 9
                                                                       #: <pageID>
                                   PageID #: 8
Case
 Case1:19-mj-00101-B  Document 1-1
      1:19-mj-00101-B *SEALED*      Filed 05/31/19
                                Document           Page 9
                                           1 *SEALED*     of 905/31/19
                                                        Filed   PageID Page
                                                                       #: <pageID>
                                                                             9 of 9
                                   PageID #: 9
